ORDER
PER CURIAM.
Nathalie C. Pettus (“Appellant”) appeals the motion court’s denial of her claims for lack of standing. In her petition, Appellant claimed (1) she was entitled to an accounting of her 2015 gifts to NARAL Pro-Choice Missouri (“NARAL”) and NARAL Pro-Choice Missouri Foundation (“NAR-AL Foundation”), (2) NARAL, NARAL Foundation, and Jane Bogetto (collectively “Defendants”) fraudulently induced her donation in violation of the Missouri Merchandising Practices Act, and (3) Defendants breached a condition subsequent placed on Appellant’s charitable donation. We find the motion court did not err in dismissing Appellant’s petition for lack of standing to bring a claim for the return of money subject to a condition subsequent. The motion court additionally did not err in dismissing Appellant’s claim for an accounting. Finally, the court did not err in dismissing Appellant’s claim for damages under the Missouri Merchandising Practices Act.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. *904The judgment of the motion court is affirmed under Rule 84.16(b).